Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 1 of 28




                       EXHIBIT F
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 2 of 28

. CT Corporation                                                         Service of Process
                                                                         Transmittal
                                                                         05/28/2019
                                                                         CT Log Number 535556958
 TO:     L&R Home Office Intake Unit
         Allstate Insurance Company
         3075 Sanders Rd Ste G4A
         Northbrook, IL 60062-7119

 RE:     Process Served in Texas

 FOR:    Allstate Texas Lloyd's (Domestic State: TX)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  LOUIS MCDONALD, PLTF. vs. ALLSTATE TEXAS LLOYDS, DFT.
                                   Name discrepancy noted.
 DOCUMENT(S) SERVED:               CITATION, PETITION, INTERROGATORIES,
 COURT/AGENCY:                     151st Judicial District Court Harris County, TX
                                   Case # 201935350
 NATURE OF ACTION:                 Insurance Litigation
 ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
 DATE AND HOUR OF SERVICE:         By Certified Mail on 05/28/2019 postmarked on 05/23/2019
 JURISDICTION SERVED :             Texas
 APPEARANCE OR ANSWER DUE:         At 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                   served (Document(s) may contain additional answer dates)
 ATTORNEY(S) / SENDER(S):          David Bergen
                                   Daly & Black, P.C.
                                   2211 Norfolk St., Suite 800
                                   Houston, TX 77098
                                   713-655-1405
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/28/2019, Expected Purge Date:
                                   06/02/2019

                                   Image SOP

                                   Email Notification, L&R Home Office Intake Unit
                                    LawSOPIntakeUnitCT@allstate.com

 SIGNED:                           C T Corporation System
 ADDRESS:                          1999 Bryan Street
                                   Suite 900
                                   Dallas, TX 75201
 TELEPHONE:                        214-932-3601




                                                                         Page 1 of 1 / ZK
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
. /·'
        Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 3 of 28
                                  ' .,                                                            neopos~"
                                .... /                                                            05i231'.2019                       :,
                                                                                                  USIP.OSTA"GE   $007.902
                                                                                                                     ZIP 77002
                                                                                                                  J41M1..:252'3i;6
                                          7018 2290 0001:3523 6568




                                                                       Allstate Texas Lloyds
                                                                    c/o CT Corporation System
                                                                   1999 Bryan Street, Suite 900
                                                                    Dallas, Texas 75201-3136
           ..       Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 4 of 28
•·
                                                CAUSE NO.     201935350

                                                RECEIPT HO.                              75.00         CTM
                                                                                         TR# 73627800
     PLAINTIFF: MCDONALD, LOUIS                                                In The   151st
             vs.                                                               Judicial District Court
     DEFENDANT: ALLSTATE TEXAS LLOYDS                                          of Harris County, Texas
                                                                               151ST DISTRICT COURT
                                                                               Houston, TX
                                              CITATION (CERTIFIED)
     THE STATE OF TEXAS
     County of Harris



     TO: ALLSTATE TEXAS LLOYDS BY SERVING THROUGH ITS REGISTERED AGENT FOR
         SERVICE OF PROCESS IN THE STATE OF TEXAS CT CORPORATION SYSTEM

          1999      BRYAN STREET SUITE 900   DALLAS   TX    75201 - 3136
          Attached is a copy of PLAINTIFF'S ORIGINAL PETITION


     This instrument was filed on the 22nd day of May, 2019, in the above cited cause number
     and court. The instrument attached describes the claim against you.

          YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
     written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
     next following the expiration of 20 days after you were served this citation and petition,
     a default judgment may be taken against you.

     TO OFFICER SERVING:
           This citation was issued on 22nd day of May, 2019, under my hand and
     seal of said Court.




     Issued at request of:                                           MARILYN BURGESS, District Clerk
     BERGEN, DAVID LOREN JR.                                         Harris County, Texas
     2211 NORFOLK STREET, SUITE 800                                  201 Caroline, Houston, Texas 77002
     HOUSTON, TX 77098                                               (P.O. Box 4651, Houston, Texas 77210)
     Tel: 1808) 445-7354
     Bar No.:  24097371                                          Generated By: CUERO, NELSON     7MM//11236889


                                             CLERK'S RETURN BY MAILING
     Came to hand the _ _ _ day of                                      _ _ _ , and executed by
     mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
     copy   of   this    citation    together    with   an   attached   copy   of
      PLAINTIFF'S ORIGINAL PETITION
     to the following addressee at address:


                                                      ADDRESS

                                                       Service was executed in accordance with Rule 106
     (a) ADDRESSEE                                        (2) TRCP, upon the Defendant as evidenced by the
                                                            return receipt incorporated herein and attached
                                                           hereto at


                                                       on _ _ _ day of
                                                       by U.S. Postal delivery to


                                                       This citation was not executed for the following
                                                       reason:


                                                       MARILYN BURGESS, District Clerk
                                                       Harris County, TEXAS

                                                       By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




     N.INT.CITM.P                                                *73627800*
               Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 5 of 28
                                                                                                                    5/22/201911:12Aill,
                                                                                          Marilyn Burgess - District Clerk Hairis County
                                                                                                               Envelope No. 33772302
                                       2019-35350 I Court: 151                                                        By: Nelson Cuero
                                                                                                            Filed: 5/22/2019 11 :12 AM

1 - - - - - - - - - - - - - - - , C A U S E NO. _ _ _ __

              LOUIS MCDONALD,                                              fN THE DISTRICT COURT OF

                     Plaintiff,

              VS.                                                          HARRIS COUNTY, TEXAS

              ALLSTATE TEXAS LLOYDS,

                     Defendant.                                            _ _ _ JUDICIAL DISTRICT


                                         PLAINTIFF'S ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF SAID COURT:

                    Louis McDonald ("Mr. McDonald"), Plaintiff herein, files this Original Petition against

             Defendant Allstate Texas Lloyds ("Allstate") and, in support of his causes of action, would

             respectfully show the Court the following:

                                                              I,
                                                      THE PARTH:S

                    I.      Louis McDonald is a Texas resident who resides in Harris County, Texas.

                    2.      Allstate is an insurance company doing business in the State of Texas which may

             be served through its registered agent for service of process in the State of Texas, CT Corporation

             System, via certified mai I at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3 136.

                                                             u.
                                                       DISCOVERY

                    3.      This case is intended to be governed by Discovery Level 2.
   Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 6 of 28




                                             Ill.
                                      CLAIM FOR RELIEF


          4.    The damages sought are within the jurisdictional limits of this court. Plaintiff

cmTently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                           IV.
                                 JURISDICTJON AND VENUE

          S.    This court has subject matterjuri:;diction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court.

          6.    Venue is proper in Harris County because all or a substantial pa11 of the events or

omissions giving rise to the claim occurred in Harris County. TEX. C1v. PR/\C & REM CODE            ~


15.002(a)( I). In particular, the loss at issue occurred in Harris County.

                                            V.
                                   FACTUAL BACKGROUND

          7.    Mr. McDonald is a named insured under a propel1y insurance policy issued by

Allstate.

          8.    On or about May 21, 2018 a storm hit the Houston, Texas area, damaging Mr.

McDonald's house and other property. Mr. McDonald subsequently filed a claim on his insurance

policy.

          9.    Defendant improperly denied and/or underpaid the claim.

          I0.   The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

          11.   This unreasonable investigation led to the underpayment of Plaintitl"s claim.




                                                  2
                     Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 7 of 28




- - - - - - - - - 1 1 - i - .-Moreover, Allstate pe1for;11ed an outcome-oriented investigation of Plaintiffs

                claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

                property.

                                                                    VI.
                                                        CAUSES OF ACTION

                           13.   Each of the foregoing paragraphs is incorporated by reference in the following:

                A.      Breach or Contral'.t

                           14.   Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of

                that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

                thereby.

                B.      Prompt Payment of Claims Statute

                        15.      The failure of Allstate to pay for the losses and/or to follow the statutory time

                guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

                the Texas Insurance Code.

                           16.   Plaintiff, therefore, in addition to Plaintitrs claim for damages, is entitled to interest

                and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

                C.      Bad Faith

                           17.   Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

                        18.      Defendant violated Section 541.05 I of the Texas Insurance Code by:

                                 (1)     making statements misrepresenting the terms and/or benefits of the policy.

                           19.   Defendant violated Section 541.060 by:

                                 (I)     misrepresenting to Plaintiff a material fact or policy provision relating to

                                         coverage at issue;




                                                                     3
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 8 of 28




                2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer's liability had

                      become reasonably clear;

               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim:

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

       20.     Defendant violated Section 541.061 by:

               (I)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessa,y to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact:

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

       21.     Defendant's violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                 4
             Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 9 of 28




--------,,_2.             Defendant knowingly committed the acts complained of As such, Plaintiff is

        entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)•

        (b).

        D.      Attorneys' Fees

                23.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

        Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

                24.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

        Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

        attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

        before the expiration of the 30 th day after the claim was presented.

                25.       Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

        prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

        542.060 of the Texas Insurance Code.

                                                          vu.
                                            CONDITIONS PRECEDENT

                26.       All conditions precedent to Plaintiff's right to recover have been fully performed,

        or have been waived by Defendant.

                                                     VIII.
                                              DISCOVERY REQUESTS

                27.       Pursuant to Rule 194. you are requested to disclose, within fifty (50) days after

        service of this request, the information or material described in Rule 194.2(a)-(I).

                28.       You are also requested to respond to the attached interrogato1ies, requests for

        production, and requests for admissions within fifty (50) clays, in accordance with the instructions

        stated therein.



                                                            5
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 10 of 28




                                               IX.
                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Louis McDonald prays that, upon final

hearing of the case, he recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Mr. McDonald be awarded attorneys'

fees through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and

such other and further relief, general or special, at law or in equity, to which Mr. McDonald may

show himself to be justly entitled.

                                             Respectfully submitted,

                                             DALY    & BLACK. P.C.

                                             By:     Isl David Herge11
                                                     David Bergen
                                                     TBA No. 24097371
                                                     dbergen@dalyblack.com
                                                     Richard D. Daly
                                                     TBA No. 00796429
                                                     rdaly@dalyblack.com
                                                     ccfs@dalyblack.com
                                                     2211 Norfolk St., Suite 800
                                                     Houston, Texas 77098
                                                     713.655.1405-Telephone
                                                     713.655.1587-Fax

                                                     ATTORNEYS FOR PLAI.NTIFF
                                                     LOUIS MCDONALD




                                                6
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 11 of 28




               PLAINTIFF'S FIRST SET OF INTERROGATORIES,
         REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

       COMES NOW Plaintiff in the above-styled and numbered cause. and requests that

Defendant (I) answer the following discovery requests separately and fully in writing under oath

within 30 days of service (or within 50 days of service if the discovery was served prior to the date

an answer is due); (2) produce responsive documents to the undersigned counsel within the same

time period; and (3) serve its answers to these discovery requests within the same time pe1iod to

Plaintiff by and through his attorneys of record, -Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

                                              Respectfully submitted.

                                              DALY   & BLACK, P.C.

                                              By:     /s/ David Hen;e11
                                                      David Bergen
                                                      TBA No. 24097371
                                                      dbergen@dalyblack.com
                                                      Richard D. Daly
                                                      TBA No. 00796429
                                                      rdaly@dalyblack.com
                                                      ecfs@dal ybl ack .com
                                                      2211 Norfolk St., Suite 800
                                                      Houston. Texas 77098
                                                      713.655.1405-Telephone
                                                      713.655.1587-Fax

                                                      ATTORNEYS FOR PLAINTIFF
                                                      LOUIS MCDONALD


                                 CERTIFICATE OF SERVICE

        I hereby certify that I sent a tme and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                      1.,_; David !Jergen
                                                      David Bergen
Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 12 of 28




                                    INSTRUCTIONS


 A.    These Responses call for your personal and present knowledge, as well as the present
       knowledge of your attorneys, investigators and other agents, and for information
       available to you and to them.

 B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
       to these Requests for Production as they are kept in the usual course of business or
       organized and labeled to correspond to the categories in the requests within the time
       period set forth above at Daly & Black, P.C.

 C.    If you claim that any document or information which is required to be identified or
       produced by you in any response is privileged, produce a privilege log according to the
       applicable rules of civil procedure.

       1.   Identify the document's title and general subject matter;
      2.    State its date;
      3.    Identify all persons who participated in its preparation;
      4.    Identify the persons for whom it was prepared or to whom it was sent;
      5.    State the nature of the privilege claimed; and
      6.    State in detail each and every fact upon which you base your claim for privilege.

 D.    If you claim that any part or portion of a document contains privileged information,
       redact only the pa11(s) or portion(s) of the document you claim to be privileged.

 E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
      secure the infonnation to do so, please state so and answer to the extent possible,
      specifying and explaining your inability to answer the remainder and stating whatever
      information or knowledge you have concerning the unanswered po1tion.

 F.    You are also advised that you are under a duty to seasonably amend your responses if
       you obtain information on the basis of which:

       I. You know the response made was incorrect or incomplete when made; or
       2. You know the response, though correct and complete when made., is no longer true
          and complete, and the circumstances




                                             2
Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 13 of 28




                                     DEFINITIONS

 A.   "Defendant," "You," "Your(s)," refers to Allstate Texas Lloyds, its agents,
      representatives, employees and any other entity or person acting on its behalf.

 B.   "Plaintifr' refers to the named Plaintiff in the above-captioned suit.

 C.   "The Property(ies)" refers to the prope11y or properties located at the address(es)
      covered by the Policy.

 D.   "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
      lawsuit.

 E.   "The Claim(s)" means the claim for insurance benefits submitled by Plaintiff and at
      issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiffs live
      petition/complaint or other written or oral notice, or otherwise assigned to the claim by
      the insurer.

 G.   "Handle'· or "Handled" means investigating, adjusting, superv,s,ng, estimating,
      managing, settling, approving, supplying information or otherwise performing a task
      or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
      or clerical tasks.

 H.   "Lawsuit" refers to the above styled and captioned case.

 I.   "Communication" or "communications" shall mean and refer lo the transmission or
      exchange of information, either orally or in writing, and includes without limitation
      any conversation, letter, handwritten notes, memorandum, inter or intraoffice
      correspondence. electronic mail, text messages, or any other electronic transmission,
      telephone call, telegraph, telex telecopy, facsimile, cable, conference, lape recording,
      video recording, digital recording, discussion, or face-to-face communication.

 J.   The term "Document" shall mean all tangible things and data, however stored, as set
      forth in the applicable rules of civil procedure, including, but not limited to all original
      writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
      copies, correspondence, notes, letters, memoranda of. telephone conversations,
      telephone messages or call slips, interoflice memoranda, intraoffice memoranda, client
      conference reports, files, agreements, contracts, evaluations, analyses, records,
      photographs sketches, slides, tape recordings, microfiche, communications, printouts,
      reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
      loan documents, liens, books of accounting, books of operation, bank statements,
      cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
      listing agreements, real estate closing documents, studies, summaries, minutes, notes,
      agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,



                                             3
Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 14 of 28




           charts, manuals, brochures, schedules, price lists, telegrams, teletypes. photographic
           matter, sound reproductions, however recorded, whether still on tape or transcribed to
           writing, computer tapes, diskettes, disks, all other methods or means of storing data,
           and any other documents. In all cases where originals, prior drafts, identical copies, or
           nonidentical copies are not available: "document'· also means genuine, true and correct
           photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
           "Document" also refers to any other material, including without limitation, any tape,
           computer program or electronic data storage facility in or on which any data or
           information has been written or printed or has been temporarily or permanently
           recorded by mechanical, photographic, magnetic, electronic or other means, and
           including any materials in or on which data or information has been recorded in a
           manner which renders in unintelligible without machine processing.

 K.        The term "referring" or "relating" shall mean showing, disclosing, averting to,
           comp1ising, evidencing, constituting or reviewing.

 L.        The singular and masculine form of any noun or pronoun includes the plural, the
           feminine, and the neuter.

 M.        The tem1s "identification," "identify," and "identity" when used in reference to:

      1.   Natural Persons: Means to state his or her full name, residential address, present or
           last known business address and telephone number, and present or last known position
           and business affiliation with you;
      2.   Corporate Entities: Means to state its full name and any other names under which it
           does business, its fom1 or organization, its state of incorporation. its present or last
           known address, and the identity of the officers or other persons who own, operate, or
           control the entity;
      3.   Documents: Means you must state the number of pages and nature of the document
           (e.g. letter or memorandum), its title, its date, the name or names of its authors and
           recipients, its present location and custodian, and if any such document was, but no
           longer is, in your possession or control, state what disposition was made of it, the date
           thereof, and the persons responsible for making the decision as to such disposition:
      4.   Communication: Requires you, if any part of the communication was written, to
           identify the document or documents which refer to or evidence the communication and,
           to the extent that the communication was non-written, to identify each person
           pa1ticipating in the communication and to state the date, manner, place, and substance
           of the communication; and
      5.   Activity: Requires you to provide a description of each action, occurrence, transaction
           or conduct, the date it occurred, the location at which it occurred, and the identity of all
           persons involved.

 N.        The term "Claim File" means the claim files and "field file(s),"' whether kept in paper
           or electronic format, including but not limited to all documents, file jackets, file notes,
           claims diary or journal entries, log notes, handwritten notes, records of oral
           communications, communications, correspondence, photographs, diagrams, estimates,


                                                  4
 Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 15 of 28




           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   0.      The tem1 "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiff's Property.



                             NOTlCE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the pa11ies, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                               5
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 16 of 28




                    INTERROGATORIES TO DEFENDANT ALLSTATE

INTERROGATORY NO. I:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:

lNTERROGA TORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiff's Claim.

       ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the tenn(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested infonnation that was required to
properly evaluate Plaintiffs Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:


                                                  6
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 17 of 28




INTERROGATORY NO. 7:
lfyou contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, stite the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

        ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO. lO:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

        ANSWER:




                                                      7
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 18 of 28




              REQUEST FOR PRODUCTIO!II TO DEFENDANT ALLSTATE

REQUEST FOR PRODUCTION NO. I
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiffs policy of insurance with you.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff(or any other person) related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring lo the Claim, the Prope11y or damage to the Prope11y.

RESPONSE:




                                                  8
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 19 of 28




REQUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiffs Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiff's Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Prope11y, or this Lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 10
Produce the personnel file for anyone you (or an adjusting finn) assigned lo part1c1pate in
evaluating damage to Plaintiffs Prope11y, including perfonnance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (I) year atler the Date of
Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for prope1ty losses and/or wind
and hail storm claims, for persons handling claims on your behalf

RESPONSE:


REQUEST FOR PRODUCTION NO. 12
Produce your propel1y claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:




                                                  9
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 20 of 28




REQUEST FOR PRODUCTrON NO. 13
Produce all bulletins, notic,:s, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or w,itten understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiffs
claim, either pre or post-lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16
Produce the "Pay sheet." "Payment Log," or list of payments made on Plaintiffs Claim. including
all indemnity, claim expenses and payments made to third-pai1ies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:



                                                  10
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 21 of 28




REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents. related to
Plaintiff's Claim and/or any issue in Plaintiffs live petition

RESPONSE:


REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon       111   answering Plaintiff's
interrogatoiies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please
produce all documents, supporting information, research, studies and communications regarding
such changes.

RESPONSE:


REQUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any
response to such request bv Defendant to the Texas Department oflnsurance regarding claims
arising out of the May 21, 2018 storm.

RESPONSE:




                                                11
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 22 of 28




REQUEST FOR PRODUCTION NO. 25
All documents sent to, or received by Defendant from the Texas Depa11ment of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:


REQUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Harris County within the
last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims
in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.

RESPONSE:


REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant's criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 30
Any document setting fonh Defendant's criteria and methodology used in determining whether
to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
and/or windstorm claim.

RESPONSE:




                                                12
           Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 23 of 28



-----------------
     REQUEST FOR PRODUCTION NO. 31
         Any document setting forth Defendant's criteria and methodology used in determining the
         applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
         claims in Texas.

         RESPONSE:


         REQUEST FOR PRODUCTION NO. 32
         All service agreements in effect at the time of Plaintifrs claim between Defendant and any
         person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

         RESPONSE:


         REQUEST FOR PRODUCTION NO. 33
         Any document setting forth how Defendant compensated the adjuster and other individuals who
         handled Plaintiffs' claim made the basis of this suit.

         RESPONSE:


         REQUEST FOR PRODUCTION NO. 34
         Any document related to perfonnance-based pa~; or incentive-based pay programs that
         Defendant offers to adjusters, claim representatives, supe,visors and managers involved in the
         handling of hail/and or windstonn claims.

         RESPONSE:


         REQUEST FOR .PRODUCTION NO. 35
         Any document related to standards by which Defendant evaluates the performance of adjusters,
         claim representatives, supervisors and managers involved in the handling of hail/and or
         windstorm claims.

         RESPONSE:


         REQUEST FOR PRODUCTION NO. 36
         All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
         basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
         documentation.

         RESPONSE:
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 24 of 28




REQUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or winds tom,
claims.

RESPONSE:


REQUEST FOR PRODUCTION NO. 38
Any document referencing "customer-payment goals" sent by Defendant to claims office
managers regarding hail and/or windston11 claims in Texas during the time period of January I,
20 I 7 through the present.

RESPONSE:


REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant's criteria and methodology used to determine when it
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 40
Any document setting forth Defendant's criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:


REQUEST FOR PRODUCTION NO, 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.

RESPONSE:




                                               14
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 25 of 28




REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a
claim pertaining to this storm event, related to the company's loss ratio.

RESPONSE:


REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Allstate's Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:


REQUEST FOR PRODUCTION NO. 45
Please produce all Pe1formance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:


REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allsta!e.

RESPONSE:


REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, obse1vation or description of
collateral damage in connection with the prope1ty at issue in this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:


                                                15
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 26 of 28




               REQUEST FOR ADMISSIONS TO DEFENDANT ALLSTATE

REQUEST FOR ADMISSION NO. I:
Admit that on Date of Loss the Property sustained damages caused by a windsto1111.

        RESPONSE:

REQUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstonn

        RESPONSE:

REQUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

       RESPONSE:

REQUEST FOR ADM.ISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

        RESPONSE:

REQUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value pol icy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:




                                                 16
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 27 of 28




REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. II:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:

REQUEST FOR ADMlSSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiffs Claim was made in whole
or in pa1i on the timeliness of the Claim's submission.

       RESPONSE:




                                               17
  Case 4:19-cv-02292 Document 1-8 Filed on 06/26/19 in TXSD Page 28 of 28




REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintifl"s Policy.

       RESPONSE:




                                                 18
